Name: Council Regulation (EEC) No 4149/87 of 21 December 1987 on the application of Decision No 2/87 of the EEC- Switzerland Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, to provide for further simplification of documentation required as evidence of origin
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  international affairs;  executive power and public service
 Date Published: nan

 No L 388 / 38 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4149 / 87 of 21 December 1987 on the application of Decision No 2 / 87 of the EEC-Switzerland Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation , to provide for further simplification of documentation required as evidence of origin THE COUNCIL OE THb EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Swiss Confederation i 1 ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas , by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint Committee has adopted Decision No 2 / 87 supplementing and amending the said Protocol ; Whereas it is necessary to apply the said Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 2 / 87 of the EEC-Switzerland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 21 December 1987 . For the Council The President B. HAARDER H OJ No L 300 , 31 . 12 . 1972 . p. 189 .